Citation Nr: 0920959	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-35 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from June 1949 to April 
1953, December 1954 to August 1968 and September 1968 to 
August 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in April 2009; a transcript 
is of record and has been reviewed.  


FINDING OF FACT

The competent medical evidence of record does not show that a 
bilateral hearing impairment was identified during service ; 
there is no competent medical evidence of record that 
otherwise links bilateral hearing loss to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307 (2008).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in March 2007.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  Although no longer required 
by the regulations, the RO also requested that the Veteran 
send any evidence in his possession that pertained to the 
claim.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (to be 
codified at 38 C.F.R. pt. 3) (amending 38 C.F.R. 
§ 3.159(b)(1)).  

In the correspondence dated in March 2007, the RO also 
informed the Veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the Veteran's service treatment 
records and provided a VA audiology examination in March 
2007.  In his VCAA response, dated in March 2007, the Veteran 
affirmed that he had no other evidence to give to VA to 
substantiate his claim.  The Veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent 
to his claim.  Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where a Veteran 
served 90 days or more during a period of war or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system (including sensorineural 
hearing loss) becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Absent a 
showing of an impaired hearing disability at the time of 
separation from service or within the statutory presumptive 
period, a Veteran may nevertheless establish service 
connection by submitting evidence that the current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993). 

 For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  




Analysis

In the Veteran's January 2007 claim, he asserted that he 
lived in a tent next to a jet aircraft runway at Chu Lai air 
field in the Republic of Vietnam from 1965-66.  He also 
stated that he delivered mail by helicopter daily while in 
Vietnam.  The helicopters had no doors, and sometimes a 
gunner would fire a machine gun while sitting next to the 
Veteran.  The Veteran claimed he wore no ear protection and 
that because of this, he has hearing loss in both ears.  

The Board has reviewed the entire claims file and first 
observes that the Veteran's service treatment records did not 
include audiometer results at either entrance or separation.  
Several in-service examination reports showed that whispered 
voice testing was 15/15 in both ears on all occasions.  A 
July 1968 examination report is the only one that contains 
audiometric test results.  The report contained the following 
results, in pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10


The evidence in the claims file pertaining to hearing loss 
included a VA audiology examination report, dated in March 
2007.  In that report, audiologist J.P. reported the 
following results from an audiological evaluation in pure 
tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
65
90
95
LEFT
20
30
60
85
100

Speech recognition scores on the Maryland CNC word list were 
reported to be 96 percent in the right and 100 percent in the 
left.  J.P. summarized the audiogram results as follows.  The 
Veteran's right ear hearing was within normal limits from 250 
to 1,000 hertz (Hz), with moderate to profound sensorineural 
hearing loss from 1500 to 8,000 Hz .  His left ear hearing 
was within normal limits from 250 to 500 Hz, with mild to 
profound sensorineural hearing loss from 1,000 Hz.  J.P. 
stated that speech recognition thresholds agreed with the 
pure tone results.

In the report, J.P. discussed the Veteran's pertinent 
military and medical history, including the relevant portions 
of his service treatment records cited above.  J.P. opined 
that it is less likely as not that the hearing loss is 
related to military noise exposure.  J.P. based his opinion 
on the normal hearing test done in-service in 1968.

In his October 2007 substantive appeal, the Veteran stated 
that his in-service audiogram was in July 1968, but he was 
discharged two years later in 1970 after another tour in 
Vietnam.  He claimed that he had noise exposure on that tour.  

During his April 2009 Board hearing, the Veteran testified 
that he was not exposed to noise after service as a route 
salesman, district sales manager and distribution center 
manager.  The Veteran wondered why the March 2007 VA examiner 
provided a positive nexus opinion for tinnitus and a negative 
nexus opinion for hearing loss, as both claims were based on 
the same evidence.  The Veteran testified that he noticed 
hearing difficulty since leaving the military.    

Although the severity of hearing loss for both ears meets the 
threshold levels to be considered a disability as defined by 
VA regulations, the competent medical evidence does not show 
that these conditions arose in or were aggravated by active 
duty service.  38 C.F.R. § 3.303.  The Board finds the VA 
examination report, which included a thorough discussion of 
the Veteran's military history, to be highly probative.  
Audiologist J.P.'s report included references to pertinent 
records and the findings from the examination.  For these 
reasons, the Board gives this report substantial weight.

The Board has considered the Veteran's lay statements 
regarding the etiology of his hearing loss.  The Veteran is 
not competent to render a medical opinion as to the etiology 
of the disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (laypersons are not competent to offer 
medical opinions). 

In regard to the Veteran's question regarding the VA 
examiner's differing nexus opinions for hearing loss and 
tinnitus, the Board finds that the opinion was adequate.  The 
examiner's opinion was based on a review of the claims file, 
service treatment records and a physical examination.  See 
38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).  Further, neither the Veteran nor his representative 
has argued that the procedures used by the VA examiner were 
inadequate.  

Having found the VA examination report to be reliable, and 
that no competent medical evidence exists to the contrary, 
the Board is unable to grant service connection for bilateral 
hearing loss.    


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


